J-S89006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ANTOINE D. CHAMBARLAIN,

                            Appellant                  No. 3525 EDA 2015


                Appeal from the PCRA Order November 17, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0203881-2006


BEFORE: SHOGAN, MOULTON, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                           FILED JANUARY 04, 2017

       Antoine D. Chambarlain (“Appellant”) appeals from the order denying

his petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

       This case arises out of a fatal shooting that occurred on July 24, 2005,

in the area of 60th Street and Lansdowne Avenue in Philadelphia,

Pennsylvania. The PCRA court summarized the facts of the underlying case

as follows:

              [Appellant] served as the driver during a planned drive-by
       shooting. [Appellant’s] brother, Jerrell Washington, who was
       sitting in the rear, shot and killed an innocent bystander,
       Walworth Gardiner.      [Appellant’s] friend, Travis Truitt, who

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S89006-16


      testified for the Commonwealth, sat in the front passenger seat.
      ([N.T.] 4/19/2010, pp. 17-20, 22-30, 34, 77).

            At the scene, police saw a possible second victim,
      Antoine Hall, who likely was the actual target of the shooting.
      (Mr. Hall had what appeared to have been a bullet hole in his leg
      and in his pants.) However, Mr. Hall was very uncooperative: he
      refused to talk to police and declined an ambulance ride to the
      hospital. (N.T. 4/21/2010, pp. 50-52).

            A witness on the scene wrote down the make, model, and
      license plate number of the car from which the shots had been
      fired and promptly conveyed the information to police. As a
      result, the vehicle was found less than ten minutes after the
      shooting was reported.        (N.T. 4/21/2010, pp. 46-49;
      4/22/20[10], pp. 6-9, 13-14).

             Travis Truitt eventually cooperated with police by
      identifying [Appellant] and Washington as his co-conspirators.
      Truitt pleaded guilty to murder of the third degree and criminal
      conspiracy. (N.T. 4/19/2010, pp. 40, 64-65, 97, 100, 109).

PCRA Court Opinion, 7/6/16, at 1–2, n.1.      The PCRA court recounted the

procedural history, as follows:

            On April 29, 2010, following a jury trial before this court,
      [Appellant] was found guilty of murder of the first degree,
      criminal conspiracy, and possessing an instrument of crime.
      Also on April 29, 2009, this court imposed a sentence of life
      imprisonment for the conviction of murder of the first degree.
      [Appellant] also received concurrent terms of ten (10) to twenty
      (20) years of imprisonment for the conviction of criminal
      conspiracy and two and one-half (2½) to five (5) years of
      imprisonment for possessing an instrument of crime. At trial,
      [Appellant] was represented by Nino Tinari, Esquire[, who also
      represented Appellant on direct appeal].

           [Appellant] appealed, and on December 30, 2011, the
      Pennsylvania Superior Court affirmed [Appellant’s] judgments of
      sentence. [Appellant’s] petition for allowance of appeal was
      denied by the Pennsylvania Supreme Court on May 15, 2012.




                                    -2-
J-S89006-16


            On March 15, 2013, [Appellant] filed a timely pro se
     petition pursuant to the [PCRA]. . . . Janis Smarro, Esquire, was
     subsequently appointed as [Appellant’s] counsel.               On
     September 2, 2014, Attorney Smarro filed an Amended PCRA
     petition. On July 14, 2015, the Commonwealth filed a Motion to
     Dismiss.     On November 17, 2015, this court dismissed
     [Appellant’s] PCRA petition for lack of merit.

           On November 18, 2015, [Appellant’s] counsel filed a timely
     Notice of Appeal, and on May 10, 2016, [Appellant] filed an
     unsolicited Concise Statement of Errors Complained of on Appeal
     pursuant to Pa.R.A.P. 1925(b).

PCRA Court Opinion, 7/6/16, at 1–2 (footnotes omitted).       The PCRA court

complied with Pa.R.A.P. 1925(a).

     On appeal, Appellant raises the following questions for our review:

           I.    Is Appellant is [sic] entitled to post-conviction relief
     in the form of a new trial or a remand for an evidentiary hearing
     as a result of the ineffective assistance of trial counsel which
     deprived Appellant of a fair and impartial trial and due process of
     law in violation of his rights under the Sixth and Fourteenth
     Amendments to the United States Constitution and Article I,
     section 9 of the Pennsylvania Constitution?

           A.     Did trial counsel render ineffective assistance of
     counsel for failing to object at trial when the prosecutor
     improperly vouched for the testimony of cooperating co-
     conspirator Travis Truitt on direct examination constituting
     prosecutorial misconduct which deprived Appellant of a fair and
     impartial trial and due process of law in violation of his rights
     under the Sixth and Fourteenth Amendments to the United
     States Constitution and Article I, section 9 of the Pennsylvania
     Constitution?

           B.    Did trial counsel render ineffective assistance of
     counsel for failing to pursue on appeal the issue of the trial
     court’s error in failing to declare a mistrial when the prosecutor
     committed misconduct when she improperly elicited from its
     [sic] witness highly prejudicial evidence concerning Appellant’s
     pre-arrest/post-Miranda silence in response to police questioning
     in violation of the Fifth Amendment to the United States

                                    -3-
J-S89006-16


      Constitution and Article I, section 9 of the Pennsylvania
      Constitution depriving Appellant of his right not to be compelled
      to give evidence against himself, due process of law, a fair and
      impartial trial and meaningful and effective appellate review in
      violation of the Fifth, Sixth and Fourteenth Amendments to the
      United States Constitution and Articles I, section 9 and V, section
      9 of the Pennsylvania Constitution?

             C.    Did trial counsel render ineffective assistance of
      counsel for failing to pursue the issue on direct appeal that the
      trial court erred in allowing the Commonwealth to introduce
      various inadmissible out-of-court testimonial hearsay statements
      through witnesses for the Commonwealth depriving Appellant of
      his right to confront witnesses in violation of his rights under the
      Sixth Amendment to the United States Constitution and Articles
      I, section 9 and V, section 9 of the Pennsylvania Constitution?

            D.    Did trial counsel render ineffective assistance of
      counsel for failing to object at trial when the trial court erred in
      allowing the Commonwealth to introduce into evidence highly
      prejudicial, irrelevant and inadmissible testimonial hearsay
      statements when a witness for the Commonwealth testified on
      direct examination that on the date of the incident an individual
      told him that he was shot during the incident and refused
      medical treatment depriving Appellant of his right to confront the
      witnesses against him and a fair and impartial trial in violation of
      his rights under the Sixth Amendment to the United States
      Constitution and Article I, section 9 of the Pennsylvania
      Constitution?

            E.    Did trial counsel render ineffective assistance of
      counsel for failing to pursue the issue on direct appeal that the
      prosecutor committed prosecutorial misconduct at trial when the
      prosecutor elicited inadmissible, irrelevant, highly inflammatory
      and prejudicial character-propensity evidence on direct
      examination of a witness for the Commonwealth depriving
      Appellant of due process of law, a fair and impartial trial and
      meaningful and effective appellate review in violation of his
      rights under the Sixth and Fourteenth Amendments to the United
      States Constitution and Articles I, section 9 and V, section 9 of
      the Pennsylvania Constitution?

Appellant’s Brief at 4–6.


                                     -4-
J-S89006-16


      When reviewing the propriety of an order denying PCRA relief, this

Court is limited to determining whether the evidence of record supports the

conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). The PCRA

court’s findings will not be disturbed unless there is no support for them in

the certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa.

Super. 2014).

      Appellant first presents a blanket averment of ineffective assistance of

counsel, which, he contends, warrants a new trial or evidentiary hearing.

Appellant’s Brief at 15. He then presents five specific claims: (A) counsel

failed to object to the prosecutor allegedly vouching for cooperating witness

Travis Truitt; (B) counsel failed to pursue on direct appeal whether the trial

court erred in denying a mistrial based on a detective’s reference to

Appellant’s pre-arrest silence; (C) counsel failed to pursue on direct appeal

the allegedly improper admission of testimonial hearsay; (D) counsel failed

to object to allegedly testimonial hearsay about another shooting victim who

refused medical treatment; and (E) counsel failed to pursue on direct appeal

the issue of prosecutorial misconduct based on the eliciting of prejudicial

character evidence from a Commonwealth witness. Id. at 19, 34, 40, 50,

and 54.

      To plead and prove ineffective assistance of counsel a petitioner must

establish:   (1) that the underlying issue has arguable merit; (2) counsel’s


                                    -5-
J-S89006-16


actions lacked an objective reasonable basis; and (3) actual prejudice

resulted from counsel’s act or failure to act. Commonwealth v. Stewart,

84 A.3d 701, 706 (Pa. Super. 2013) (en banc). A claim of ineffectiveness

will be denied if the petitioner’s evidence fails to meet any one of these

prongs. Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010). Counsel

is presumed to have rendered effective assistance.      Commonwealth v.

Montalvo, 114 A.3d 401, 410 (Pa. 2015).        We have explained that trial

counsel cannot be deemed ineffective for failing to pursue a meritless claim.

Commonwealth v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc).

“We need not analyze the prongs of an ineffectiveness claim in any

particular order. Rather, we may discuss first any prong that an appellant

cannot satisfy under the prevailing law and the applicable facts and

circumstances of the case.” Commonwealth v. Johnson, 139 A.3d 1257,

1272 (Pa. 2016) (citing Commonwealth v. Albrecht, 720 A.2d 693, 701

(Pa. 1998)).

     Additionally, we note that a PCRA petitioner is not automatically

entitled to an evidentiary hearing. Commonwealth v. Wah, 42 A.3d 335,

338 (Pa. Super. 2012) (internal citations omitted).    We review the PCRA

court’s decision dismissing a petition without a hearing for an abuse of

discretion. Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014)

(citation omitted). On appeal, we examine the issues raised in light of the

record “to determine whether the PCRA court erred in concluding that there


                                    -6-
J-S89006-16


were no genuine issues of material fact and in denying relief without an

evidentiary hearing.” Id.

       After reviewing the briefs of the parties, the certified record, and the

relevant authority, we conclude that the PCRA court’s opinion thoroughly

addresses and accurately disposes of Appellant’s claims. Because Appellant

did not raise any genuine issues of material fact, the PCRA court did not err

in denying relief without an evidentiary hearing. Miller, 102 A.3d at 992.

Accordingly, we affirm the order denying Appellant collateral relief, and we

do so on the basis of the PCRA court’s July 6, 2016 opinion.1

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2017




____________________________________________


1
  The parties are directed to attach a copy of the PCRA court opinion in the
event of further proceedings in this matter.



                                           -7-
Circulated 12/07/2016 04:14 PM